DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 of US Application No. 16/604,983, filed on 11 October 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11 October 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitations “automatic driving control means for controlling” and “map information holding means for holding” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-12 are also indefinite because they depend from claim 1 but do not disclose the corresponding structure, material or acts for performing the entire claimed function.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata et al. (US 2008/0147305 A1, “Kawamata”).

Regarding claim 1, Kawamata discloses a car information system, map server and on-board computer and teaches:
automatic driving control means for controlling automatic driving of a vehicle (driving control unit group 50 includes units 500-540 for performing driving control – see at least Fig. 1 and abstract; driving control group 50 executes driving control – see at least ¶ [0080]); and
map information holding means for holding a detailed map including traveling lane information (map database 100 registers map data including shape, curvature and grade– see at least Fig. 1 and ¶ [0060]),
wherein, in a case where a section in which a detailed map newer than the detailed map held in the map information holding means is not usable is in a traveling scheduled route, the automatic driving control means continues to perform the automatic driving until reaching to a start point of the section, using the detailed map held in the map information holding means (in an update completed area where the latest-version map data has been stored in the car information system 10, driving control is executed – see at least Fig. 20A and ¶ [0257]; in an update incomplete area where the latest-version map data can’t be checked or has not been updated, warning mode or uncontrolled mode is executed – see at least Fig. 20B,C and ¶ [0261]-[0267]; driving control mode is performed using map data – see at least ¶ [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Ferguson et al. (US 8,521,352 B1, “Ferguson”).

Regarding claim 2, Kawamata fails to teach but Ferguson discloses controlling a vehicle having inadequate map data and teaches:
wherein, in the section in which the new detailed map is not usable, the automatic driving control means continues to perform the automatic driving in a range from the start point of the section to an end point of a lane maintaining available section in which traveling is performed while the lane is maintained (if map data is inadequate, the vehicle is controlled in a second autonomous mode of operation using sensor data – see at least Fig. 4 and 14:28-50; inadequate map data may be outdated map data – see at least 2:33-41; transitioning to the second autonomous mode may include staying within the current lane – see at least3 11:56-65).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the car information system, map server and on-board computer of 

Regarding claim 12, the claim limitation “route guidance information” is given its broadest reasonable interpretation consistent with the specification. Paragraph [0124] discloses:
In addition, in the section in which the new detailed map is not usable, the automatic driving control means 100 may be configured to continue to perform the automatic 
driving in a range from the start point of the section to an end point of a lane maintaining available section in which traveling is performed while the lane is maintained, in cooperation with a known navigation map installed in a known car navigation system, a known map application for electronic terminals, and road guidance information. That is, in the section in which the new detailed map is not usable, the automatic driving control means 100 may be configured to continue to perform the automatic driving by referring to route guidance information for the vehicle [emphasis added].

The underlined portion appears to be a restatement of the first sentence. Based on this disclosure, route guidance information is interpreted to be a known navigation map, a known map application or road guidance information.  The specification does not further define or describe “road guidance information”. Therefore, road guidance information is interpreted as any information that is utilized in providing guidance on the road, including sensor data used to guide the vehicle.

In view of the above interpretation, Kawamata fails to teach but Ferguson discloses controlling a vehicle having inadequate map data and teaches:
wherein, in the section in which the new detailed map is not usable, the automatic driving control means continues to perform the automatic driving in a range from the start point of the section to an end point of a lane maintaining available section in which traveling is performed while the lane is maintained, by referring to route guidance information for the vehicle (if map data is inadequate, the vehicle is controlled in a second autonomous mode of operation using sensor data – see at least Fig. 4 and 14:28-50; inadequate map data may be outdated map data – see at least 2:33-41; transitioning to the second autonomous mode may include staying within the current lane – see at least3 .

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the car information system, map server and on-board computer of Kawamata to continue automatic driving, as taught by Ferguson, to maintain vehicle navigation with little or no input from the driver even if map data is inadequate (Ferguson at 1:6-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.